DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. USPG Pub No.: US 2017/0347885.
Regarding Claim 17, teaches a method for filtering a sensor signal, the method comprising: Page 6 of 14Attorney Docket No.: INF-2019P50022US 
adjusting a passband width of an adjustable low-pass filter or an adjustable bandpass filter based on a comparison of a measure of a signal change of a sensor signal with a threshold value (see [01114] and claim 15); and 
filtering the sensor signal using the adjustable low-pass filter or the adjustable bandpass filter (see [01114] and claim 15).
Regarding Claim 19, Goto, in view of Bodner as applied above, teaches the method of claim 17, further comprising: determining a peak value of noise of the sensor signal or of a signal derived from the sensor signal, and adjusting the threshold value on the basis of the determined peak value (see [01114] which describes eliminating noise by determining peak values derived from the sensor signal, and adjusting the passband, i.e. threshold values, based on said peak data).


Allowable Subject Matter
Claims 1-16 and 22-24 are allowed.
RE Claim 1, the prior art of record does not disclose or suggest “wherein the measure of the signal change of the input signal is a measured difference between successive samples of the input signal, and the controller is configured to adjust the adjustable passband width based on whether or not the measured difference exceeds the threshold value,” in combination with the other claim limitations.  Claim 21 depends from base Claim 1, and therefore this claim is also allowed.  
RE Claim 2, the prior art of record does not disclose or suggest “wherein the measure of the signal change of the input signal is a measured difference between successive samples of the input signal, and the controller is configured to adjust the adjustable passband width based on whether or not the measured difference exceeds the threshold value,” in combination with the other claim limitations.  Claim 22 depends from base Claim 2, and therefore this claim is also allowed. 
RE Claim 3, the prior art of record does not disclose or suggest “wherein the measure of the signal change of the input signal is a measured difference between successive samples of the input signal, and the controller is configured to adjust the adjustable passband width based on whether or not the measured difference exceeds the threshold value,” in combination with the other claim limitations.  Claims 4-8, 16, and 23 depend from base Claim 3, and therefore these claims are also allowed.  
RE Claim 9, the prior art of record does not disclose or suggest “wherein the controller is configured to adjust the adjustable passband width based on a comparator output signal from the comparator that indicates a comparison result,” in combination with the other claim limitations.  Claims 10-15 and 24 depend from base Claim 9, and therefore these claims are also allowed.  
Claims 18, 20, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852